UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6620


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRYL A. STUCKEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:12-cr-00042-RWT-1)


Submitted: September 27, 2017                               Decided: September 29, 2017


Before WILKINSON, TRAXLER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl A. Stuckey, Appellant Pro Se. Jeffrey Brian Bender, Gregory Victor Davis,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Kelly O. Hayes,
Joseph McFarlane, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland; Sean B. O’Connell, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl A. Stuckey appeals the district court’s order denying his motion for early

termination of supervised release pursuant to 18 U.S.C. § 3583(e)(1) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Stuckey, No. 8:12-cr-00042-RWT-1 (D. Md.

filed May 2, 2017, & entered May 3, 2017). * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         To the extent Stuckey seeks vacatur of the restitution order entered at his original
sentencing, his failure to raise any challenge to the order below precludes our review of
his claim on appeal. See Pronomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016)
(explaining that, absent exceptional circumstances, this court generally declines to
consider issues raised for first time on appeal).


                                             2